                                                           HONORABLE RICHARD A. JONES
1
2
3
4
5
6
7
8
                            UNITED STATES DISTRICT COURT
9                          WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
10
     EDMUND J. WOOD,
11
                  Plaintiff,
12                                                     Case No. 2:18-cv-01593-RAJ
            v.
13                                                     ORDER ON MOTION TO
     RESTAURANT GROUP INC.,                            WITHDRAW THE REFERENCE
14
                  Defendant.
15
16
                                     I.   INTRODUCTION
17
            This matter comes before the Court on Defendant Restaurant Group, Inc. (RGI)
18
     Motion to Withdraw the Reference. Dkt. # 1-1. Plaintiff has not filed a response in this
19
     case but indicated in proceedings before the Bankruptcy Court that he did not object to the
20
     Motion. Id. at 11. For the reasons stated below, the Court GRANTS IN PART AND
21
     DENIES IN PART RGI’s Motion and REFERS this case to the Bankruptcy Court for all
22
     pretrial proceedings in accordance with this Order.
23
                                      II. BACKGROUND
24
           Plaintiff Edmund J. Wood, the Chapter 7 Trustee for the estate of Parlor Bellevue
25
     LLC (the “Parlor Bellevue” or “Debtor”), brought an adversary proceeding against RGI
26
     seeking to avoid and recover certain alleged fraudulent transfers. Dkt. # 1-1 at 5. RGI
27
28   ORDER – 1
1    answered the complaint on July 26, 2018. Id. RGI simultaneously filed a jury demand and
2    a Notice Regarding Final Adjudication and Consent indicating its non-consent to the
3    Bankruptcy Court entering final orders and judgment in the Proceeding. Id. RGI then filed
4    this motion, which is now before the Court. Dkt. # 1.
5                                      III. DISCUSSION
6           Pursuant to Local Civil Rule 87(a), “all cases under Title 11, and all proceedings
7    arising under Title 11 or arising in or related to a case under Title 11” are automatically
8    referred to the bankruptcy court. W.D. Wash. Local Civ. R. 87(a). A district court has the
9    authority to withdraw the reference in whole or in part, sua sponte or on motion of any
10   party, for cause shown. 28 U.S.C. § 157(d).
11          RGI first argues that its demand for a jury trial “necessitates” that the reference be
12   withdrawn. Id. at 8. The Court does not necessarily agree, as the demand for a jury trial
13   does not necessitate automatic withdrawal of the reference.         Sigma Micro Corp. v.
14   Healthcentral.com, 504 F.3d 775, 787–788 (9th Cir. 2007); see also Flores v. Gray Servs.
15   LLC, No. CV-14-01075-PHX-DGC, 2014 WL 4179888, at *2 (D. Ariz. Aug. 18, 2014)
16   (“The fact that a jury trial has been demanded is not alone sufficient to require withdrawal
17   of the reference.”).    Accordingly, to the extent RGI’s motion requests mandatory
18   withdrawal, the Motion is DENIED.
19          The Court turns to whether there is otherwise cause for withdrawal of the reference.
20   A bankruptcy court’s statutory authority to enter judgment in a particular proceeding
21   depends on whether that proceeding is a “core proceeding” under § 157. § 157(b)(1). Thus,
22   in assessing whether cause is shown, a district court “should first evaluate whether the
23   claim is core or non-core, since it is upon this issue that questions of efficiency and
24   uniformity will turn.” In re Orion Pictures Corp., 4 F.3d 1095, 1101 (2d Cir. 1993). There
25   is no exact definition of a core proceeding, although, 28 U.S.C. § 157(b)(2)(B) provides a
26   non-exhaustive list. In re Cinematronics, Inc., 916 F.2d 1444, 1449 (9th Cir. 1990).
27   Bankruptcy courts “may enter appropriate orders and judgments” in core proceedings. 28
28   ORDER – 2
1    U.S.C. § 157(b)(1). A non-core proceeding is an “action that do[es] not depend on
2    bankruptcy laws for [its] existence and that could proceed in another court.” Security
3    Farms v. Int’l Bhd. Of Teamsters, 124 F.3d 999, 1008 (9th Cir. 1997). Bankruptcy courts
4    must submit proposed findings of fact and conclusions of law to the district court for de
5    novo review in non-core proceedings. 28 U.S.C. § 157(c)(1). The Ninth Circuit’s decision
6    in In Re Bellingham Ins. Agency, Inc. recognized that fraudulent conveyance claims are
7    defined as “core” under § 157(b), but nonetheless “cannot be adjudicated by non-Article
8    III judges.” 702 F.3d 553, 561 (9th Cir. 2012); see also Exec. Benefits Ins. Agency v.
9    Arkison, 573 U.S. 25, 35 (2014) (so-called Stern claims are permitted “to proceed as non-
10   core within the meaning of § 157(c)”).
11          Accordingly, for the fraudulent conveyance claims in this case, the Court may treat
12   these traditionally core claims as non-core because RGI did not consent to adjudication
13   before the Bankruptcy Court. In re Nw. Territorial Mint, LLC, C16-01895-JCC, 2017 WL
14   568821, at *3 (W.D. Wash. Feb. 13, 2017) (finding that fraudulent conveyance claims are
15   non-core if both parties do not consent to adjudication by bankruptcy court). Once a district
16   court determines whether the claims are core or non-core, the Ninth Circuit instructs district
17   courts to consider “the efficient use of judicial resources, delay and costs to the parties,
18   uniformity of bankruptcy administration, the prevention of forum shopping, and other
19   related factors.” Sec. Farms, 124 F.3d at 1008 (citing In re Orion Pictures Corp., 4 F.3d
20   at 1101). Where non-core issues predominate, withdrawal may promote efficiency because
21   a single proceeding in the district court could avoid unnecessary costs implicated by the
22   district court’s de novo review of non-core bankruptcy determinations. Sec. Farms, 124
23   F.3d at 1008–09. District courts have discretion to determine whether the moving party
24   has shown sufficient cause to justify granting a motion to withdraw the reference. In re
25   Cinematronics, Inc., 916 F.2d at 1451; In re Temecula Valley Bancorp, Inc., 523 B.R. 210,
26   215 (C.D. Cal. 2014).
27          The Court finds that partial withdrawal is warranted in this case. References to
28   ORDER – 3
1    Bankruptcy Courts “promote[ ] judicial economy and efficiency by making use of the
2    [Courts’] unique knowledge of Title 11 and familiarity with the actions before them.” In
3    re Healthcentral.com, 504 F.3d at 787-88 (citing City Fire Equip. Co., Inc. v. Ansul Fire
4    Prot. Wormald U.S., Inc., 125 B.R. 645, 649 (N.D. Ala. 1989) (en banc)). Permitting
5    pretrial matters to be held in the bankruptcy court is thus an efficient use of judicial
6    resources, given its familiarity with this case and expertise. Withdrawal for purposes of
7    conducting a jury trial may also promote efficiency because a single proceeding in the
8    district court could avoid unnecessary costs implicated by the district court’s de novo
9    review of bankruptcy determinations. Sec. Farms, 124 F.3d at 1008–1009.
10          As such, an efficient allocation of judicial resources would allow the bankruptcy
11   court to maintain jurisdiction over pretrial matters. “Only by allowing the bankruptcy court
12   to retain jurisdiction over the action until trial is actually ready do we ensure that our
13   bankruptcy system is carried out.” In re Healthcentral.com, 504 F.3d at 778 (citing
14   Disbursing Agent of Murray F. Hardesty Estate v. Severson (In re Hardesty ), 190 B.R.
15   653, 657 (D. Kan. 1995)). Delaying the effective date of withdrawal (by referring all
16   pretrial matters to the bankruptcy court) will not give rise to any undue costs or delays,
17   even if the Court is ultimately called upon to make a final judgment, “given the efficiencies
18   of having the bankruptcy court deal with the issues in the first instance.” In re Heller
19   Ehrman LLP, 464 B.R. 348, 360 (N.D. Cal. 2011). The fourth factor, prevention of forum
20   shopping, is not addressed in the briefing and does not appear to be a pressing issue in this
21   case. In any event, this factor does not appear to be relevant as only this Court has “the
22   power to enter final judgment” on this proceeding. Everett v. Art Brand Studios, LLC, 556
23   B.R. 437, 445-46 (N.D. Cal. 2016) (citing In re Tamalpais Bancorp, 451 B.R. 6, 8 (N.D.
24   Cal. 2011) ).
                                       IV. CONCLUSION
25
            For the reasons stated above, the Court the Court GRANTS IN PART AND
26
     DENIES IN PART RGI’s Motion. Dkt. # 1-1. The Court will WITHDRAW the reference
27
28   ORDER – 4
     for purposes of holding a jury trial before this Court, if necessary, but will REFER all pre-
1
     trial matters to the Bankruptcy Court.
2
            DATED this 28th day of May, 2019.
3
4
5
6
                                                       A
                                                       The Honorable Richard A. Jones
7                                                      United States District Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   ORDER – 5
